ORDER

PER CURIAM:
AND NOW, this 9th day of March, 2001, the Petition for Review is GRANTED. The following procedures shall apply to the Appeal to the Special Tribunal
1) If any party believes that any judge chosen by lot to sit on the Special Tribunal pursuant to Rule 9 of the Rules Governing Appeals from the Court of Judicial Discipline should not serve on the Special Tribunal, that party may seek recusal of the judge. See Rule 1(C) of the Rules Governing Appeals from the Court of Judicial Discipline. Any vacancies created on the Special Tribunal that has already been selected in this matter shall be filled in accordance with Rule 10 of the Rules Governing Appeals from the Court of Judicial Discipline.
2) The Court Administrator of Pennsylvania shall exercise the functions of a prothonotary for the Special Tribunal for purposes of this appeal.
3) The Presiding Judge of the Special Tribunal shall be the judge longest in continuous service on his or her respective court.
The Court having granted the Petition for Review, the request for a stay pending disposition of the Petition for Review is denied as moot.
Chief Justice FLAHERTY, Justice ZAPPALA and Justice CAPPY did not participate in the consideration or decision of this matter.